Citation Nr: 1519832	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-41 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1981.  The Veteran's periods of active duty and/or active duty for training have not been verified by the service department.  The available evidence shows that she had active duty for training from March 25, 1989 to April 9, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Additional evidence was received after the November 2010 substantive appeal.  In March 2013, the Veteran waived initial RO review of the new evidence.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's current back disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for the current back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence reflects that the Veteran has a current back disability.  Specifically, a January 2010 VA examination shows a diagnosis of mechanical upper back strain with lower back degenerative arthritis.  A January 2011 VA examination shows a degenerative findings at C5-C6 and C6-C7, with moderate spinal canal stenosis.

The Veteran has stated that, in March 1989, she was running across a wooden platform over a ditch in Korea, when she tripped and suffered a fall, landing on her back.  See April 1989 service treatment record (received in March 2010); March 2010 private treatment record; March 2010 notice of disagreement.  In a November 2010 statement (received December 2010), a fellow service member stated that she was with the Veteran when she fell in Korea and remembered seeing the Veteran in midair, falling onto the wooden platform and landing on her back.  Within seconds, the wooden platform gave out and the Veteran fell again into the ditch, landing straight on her back.

An April 1989 service treatment record shows that the Veteran was treated for an ankle injury as a result of the of the March 1989 running injury.  Service treatment records, however, do not show treatment for a back injury.  

Although there is no evidence of back treatment in service, the Board finds that the lay statements from the Veteran and her fellow service member are competent and credible evidence to establish that the Veteran suffered an in-service back injury. 

The Veteran contends that her current back disability is related to the March 1989 injury.  She is competent to report an in-service injury that is factual in nature, as well as her observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, she is not competent to diagnose a specific condition or to offer an opinion as to the etiology of her current disability, as these questions require medical expertise and testing.  Id.

There are conflicting medical opinions as to whether the Veteran's current back disability is related to an event, injury, or disease in service.  The January 2010 VA examiner opined that the Veteran's current back disability is less likely than not related to service.  See also VA medical opinions from August 2010 and December 2011.  In contrast, private medical opinions dated in December 2010, January 2012 and March 2012 state that the Veteran's back disability is more likely than not related to the March 1989 injury.  It appears that the positive opinions attribute the current low back diagnoses to problems stemming from the service-connected right foot disability, as neither opinion described the fall directly onto the back.  Rather, the March 2012 opinion talks about changes in gait mechanics brought about by the right foot injury.  From the wording of the opinions, the Board concludes that the record supports a grant of secondary incurrence of a low back disability due to service-connected right foot injury.  The Board acknowledges the VA examiner's findings that the statements of biomechanical changers affecting the low back were unsupported by "evidence from peer reviewed medical journals."  While this may be the case, the December 2010 and January 2012 opinions were provided by a physician who is also has credentials of a Ph.D.  Two additional opinions (by the same providers who offered the earlier opinions) dated in February 2015 further emphasize their belief that the service-connected right ankle disability caused the claimed low back disability.  Overall, the Board finds that the record is at least in equipoise on the question of etiology.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
						



ORDER

Service connection for a back disability is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


